Campbell, J.
Our statute, G.S. 1-73, makes it mandatory "when a complete determination of the controversy cannot be made without the presence of other parties, the court must cause them to be brought in.” *200They are necessary parties. Garrett v. Rose, 236 N.C. 299, 72 S.E, 2d 843.
In a single instance, our statute gives a party the right to bring in others, not necessary parties, i.e., the right to bring in joint tort-feasors for contribution. G.S. 1-240.
The question, therefore, presented is whether the Pulliams are necessary parties. If they are necessary parties, then it was error to deny the motion making them parties. On the other hand, if they are not necessary parties and only proper parties, it would not be error to deny the motion.
As stated in Overton v. Tarkington, 249 N.C. 340, 106 S.E. 2d 717, “ (w) hen not regulated by statute the procedural processes which will best promote the administration of justice are left to the judicial discretion of the trial judge. He has plenary power with respect to those who ought to be made parties to facilitate the administration of justice.”
As stated in Manning v. Hart, 255 N.C. 368, 121 S.E. 2d 721,
“A person is a necessary party to an action when he is so vitally interested in the controversy involved in the action that a valid judgment cannot be rendered in the action completely and finally determining the controversy without his presence as a party. * * *
Certainly no additional parties are necessary for a complete adjudication and determination of the plaintiff’s cause of action alleged against the defendant Hart.
Several parties may have a cause of action which arises out of the same motor vehicle collision, but that does not mean necessarily that all of them are required to litigate their respective rights or causes of action in one and the same action.”
In the instant case, the Pulliams are not necessary parties for a complete adjudication and determination of the plaintiff’s cause of action alleged against the defendant Hall. Since the making of additional parties, when they are not “necessary parties”, is a discretionary matter with the trial court and no abuse of discretion has been alleged or shown, we find no error in the order of Judge McLean.
No error.
BRITT and Morris, JJ., concur.